15 So. 3d 932 (2009)
James TUCKER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3489.
District Court of Appeal of Florida, Fourth District.
August 12, 2009.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction of grand theft and his sentence as an habitual felony offender. We find no abuse of discretion in the trial court's denial of a motion for continuance shortly before the commencement of trial. See Lawson v. State, 884 So. 2d 540, 545-46 (Fla. 4th DCA 2004); McKay v. State, 504 So. 2d 1280, 1282 (Fla. 1st DCA 1986). We remand to the circuit court to correct the scrivener's error in the judgment of conviction, which indicates that appellant entered a plea of nolo contendere, rather than correctly showing that appellant was found guilty after a jury trial.
GROSS, C.J., DAMOORGIAN and GERBER, JJ., concur.